



Exhibit 10.4

Execution Version





EMERALD EXPOSITIONS EVENTS, INC.
2017 OMNIBUS EQUITY PLAN


PERFORMANCE BASED SHARE AWARD AGREEMENT


Pursuant to Section 10 of the 2017 Omnibus Equity Plan (the “Plan”) of Emerald
Expositions Events, Inc. (the “Company”), on [June 3], 2019 (the “Grant Date”)
the Company authorized a grant to Sally Shankland (the “Recipient”) of a
performance based Share Award, subject to the terms and conditions of this
agreement between the Company and the Recipient (this “Agreement”). By accepting
this award, the Recipient agrees to all of the terms and conditions of this
Agreement. The Company and the Recipient understand and agree that any
capitalized terms used herein, if not otherwise defined, shall have the same
meanings as in the Plan (the Recipient being referred to in the Plan as a
Participant).
1. Award and Terms. The Company awards to the Recipient under the Plan the right
to receive a number of Shares calculated as set forth in Section 1(a) below (the
“Award”), subject to the restrictions, conditions and limitations set forth in
this Agreement and in the Plan, which is incorporated herein by reference. The
Recipient acknowledges receipt of a copy of the Plan and acknowledges that the
definitive records pertaining to the grant of this Award, and exercises of
rights hereunder, shall be retained by the Company.  To the extent the Award
remains unvested on the 10th anniversary of the Grant Date, the Award will be
forfeited without any consideration being payable therefor.
(a) Vesting Dates. Subject to the provisions of this Agreement and the Plan, the
Recipient’s right to receive Shares pursuant to this Agreement shall vest based
upon achievement of the closing Share prices as set forth in the schedule below
(which prices may be adjusted in accordance with Section 12 of the Plan) for a
period of at least sixty (60) out of the preceding ninety (90) Trading Days
(each such Share price a “Vesting Threshold”).  Upon achievement of each
relevant Vesting Threshold, subject to Section 1(f), the Recipient shall be
issued a number of Shares equal to the corresponding Award Value identified in
the schedule below, divided by the closing price per Share on the Trading Day
upon which the relevant Vesting Threshold was satisfied.  For the avoidance of
doubt, there shall be no ratable vesting for achievement of a closing Share
price that falls between the levels stated in the schedule below and in no event
shall any individual Vesting Threshold vest more than once.  For purposes of the
foregoing, a “Trading Day” is any day on which the New York Stock Exchange is
open for trading.
60/90 Trading Day Closing Share Price
(Vesting Thresholds)
Award Value
At least $18.00 per Share
$2 million
At least $20.00 per Share
$3 million
At least $22.00 per Share
$4 million
At least $24.00 per Share
$5 million

In the event of a Change in Control, if the price per Share paid by the buyer is
greater than any of the Vesting Thresholds above (to the extent still
unsatisfied), such portion of the Award shall vest upon the closing of such
Change in Control by treating such price per Share paid by the buyer as having
satisfied the applicable Vesting Threshold(s), and any remaining unvested
portion of the Award shall be forfeited as of the closing of such Change in
Control.
(b) Forfeiture of Award on Termination of Employment. If the Recipient
Terminates for any reason, the unvested portion of the Award shall terminate.
However, if the Recipient’s employment is terminated (i) by the Company or a
Subsidiary other than for Cause, or (ii) by the Executive for Good Reason, in
either case, within three months prior to the earlier of (x) the date of the
execution of a definitive agreement resulting in a Change in Control, or (y) the
date of the Change in Control, then any unvested Shares subject to this Awards
shall remain eligible to vest in accordance with this Agreement.  Upon a
termination for Cause, both the vested and unvested portion of the Award shall
be immediately and automatically forfeited for no consideration.  For this
purpose, “Cause” and “Good Reason” have the meanings given to such terms in the
Employment Agreement between the Recipient and Emerald Expositions, LLC dated as
of May 12, 2019.
(c) Restrictions on Transfer. The Recipient may not sell, transfer, assign,
pledge or otherwise encumber or dispose of the Award other than to the extent
permitted by Section 11.2 of the Plan. The Recipient further agrees not to sell,
transfer, assign, pledge or otherwise encumber or dispose of any Shares issued
upon settlement of any portion of the Award prior to the first to occur of (i)
one year following the applicable settlement date, and (ii) the occurrence of a
Change in Control.
(d) No Shareholder Rights. The Recipient shall have no rights as a shareholder
with respect to the Award or the Shares underlying the Award until the
underlying Shares are issued to the Recipient.
(e) Delivery Date for the Shares Underlying the Award. As soon as practicable,
but in no event later than 15 days following a date on which any portion of the
Award vests, the Company will issue to the Recipient the Shares underlying the
then-vested portion of the Award, subject to Section 1(f). The Shares will be
issued in the Recipient’s name or, in the event of the Recipient’s death after
the date of vesting but before the date of delivery, in the name of either (i)
the beneficiary designated by the Recipient on a form supplied by the Company or
(ii) if the Recipient has not designated a beneficiary, the person or persons
establishing rights of ownership by will or under the laws of descent and
distribution.
(f) Taxes and Tax Withholding. The Recipient acknowledges and agrees that no
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
can or will be made with respect to the Award. The Recipient acknowledges that
on each date that Shares underlying the Award are issued to the Recipient (each,
a “Settlement Date”), the Fair Market Value on that date of the Shares so issued
will be treated as ordinary compensation income for federal and state income and
FICA tax purposes, and that the Company will be required to withhold taxes on
these income amounts. To satisfy the withholding amount (determined in
accordance with applicable law), the Company will withhold from the Shares
otherwise issuable upon a Settlement Date a number of Shares having a Fair
Market Value equal to the withholding amount (up to the statutory maximum
amount) or the Committee may in its sole discretion authorize another method to
be utilized under procedures established by the Company.
(g) Not a Contract of Employment. Nothing in the Plan or this Agreement shall
confer upon Recipient any right to be continued in the employment of the Company
or any Affiliate, or to interfere in any way with the right of the Company or
any parent or subsidiary by whom Recipient is employed to Terminate the
Recipient’s employment at any time or for any reason, with or without Cause, or
to decrease Recipient’s compensation or benefits.
2. Prohibited Conduct; Restatements.
(a) Consequences of Prohibited Conduct. In consideration of and as a condition
to the grant of the Award, the Recipient agrees to not engage in Prohibited
Conduct (as defined in Section 2(b)). If the Company determines that the
Recipient has engaged in any Prohibited Conduct, then the Recipient shall
immediately forfeit the Award and shall have no right to receive the underlying
Shares.
(b) Prohibited Conduct. For purposes of this Agreement, Prohibited Conduct means
that the Recipient has violated any restrictive covenant contained in the
Employment Agreement.
(c) Restatement of Financial Statements. In addition to the other provisions in
this Section 2, this Agreement, the Award and any Shares issued under the Award
shall be subject to any policies of the Company in effect on the Grant Date or
adopted by the Company at any time thereafter that provide for forfeiture of the
Award and recoupment of any Shares issued under the Award or of any gain
received by the Recipient in connection with the sale of Shares received in
settlement of the Award in the event of any restatement of the Company’s
financial statements.
(d) Determinations. The Committee shall, following a reasonable, good faith
investigation, make all determinations regarding this Section 2 in its sole
discretion, including whether any Prohibited Conduct has occurred, and the
determinations by the Committee shall be final and binding on all parties.
3. Securities Laws. The obligation of the Company, as applicable, to issue and
deliver any Shares hereunder shall be subject to all applicable laws, rules and
regulations, and such approvals by governmental agencies as may be required. 
The Recipient hereby agrees not to offer, sell or otherwise attempt to dispose
of any Shares issued to the Recipient pursuant to this Agreement in any way
which would: (x) require the Company to file any registration statement with the
Securities and Exchange Commission (or any similar filing under state law or the
laws of any other county) or to amend or supplement any such filing or (y)
violate or cause the Company to violate the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, or any other Federal, state or local law, or the laws of
any other country.
4. Notices. All notices, consents and other communications required or permitted
to be given under or by reason of this Agreement shall be in writing, shall be
delivered personally or by e-mail or as described below or by reputable
overnight courier, and shall be deemed given on the date on which such delivery
is made. If delivered by e-mail or fax, such notices or communications shall be
confirmed by a registered or certified letter (return receipt requested),
postage prepaid. Any such delivery shall be addressed to the intended recipient
at the following addresses (or at such other address for a party as shall be
specified by such party by like notice to the other party):


 
To the Company:
Emerald Expositions Events, Inc.
31910 Del Obispo, Suite 200
San Juan Capistrano, CA 92675
Attention: David Gosling
Email: David.Gosling@emeraldexpo.com
       
To the Recipient:
At the most recent address or email contained in the Company’s records.

5. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall in all respects be governed by, and construed in accordance
with, the laws (excluding conflict of laws rules and principles) of the State of
New York applicable to agreements made and to be performed entirely within such
State, including all matters of construction, validity and performance.  Any
litigation against any party to this Agreement arising out of or in any way
relating to this Agreement shall be brought in any federal or state court
located in the State of New York in New York County and each of the parties
hereby submits to the exclusive jurisdiction of such courts for the purpose of
any such litigation; provided, that a final judgment in any such litigation
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Each party irrevocably and
unconditionally agrees not to assert (i) any objection which it may ever have to
the laying of venue of any such litigation in any federal or state court located
in the State of New York in New York County, (ii) any claim that any such
litigation brought in any such court has been brought in an inconvenient forum
and (iii) any claim that such court does not have jurisdiction with respect to
such litigation.  To the extent that service of process by mail is permitted by
applicable law, each party irrevocably consents to the service of process in any
such litigation in such courts by the mailing of such process by registered or
certified mail, postage prepaid, at its address for notices provided for
herein.  Each party hereto irrevocably and unconditionally waives any right to a
trial by jury and agrees that either of them may file a copy of this paragraph
with any court as written evidence of the knowing, voluntary and bargained-for
agreement among the parties irrevocably to waive its right to trial by jury in
any litigation.
6. Specific Performance.  Each of the parties agrees that any breach of the
terms of this Agreement will result in irreparable injury and damage to the
other party, for which there is no adequate remedy at law.  Each of the parties
therefore agrees that in the event of a breach or any threat of breach, the
other party shall be entitled to an immediate injunction and restraining order
to prevent such breach, threatened breach or continued breach, and/or compelling
specific performance of the Agreement, without having to prove the inadequacy of
money damages as a remedy or balancing the equities between the parties.  Such
remedies shall be in addition to any other remedies (including monetary damages)
to which the other party may be entitled at law or in equity.  Each party hereby
waives any requirement for the securing or posting of any bond in connection
with any such equitable remedy.
7. Binding Effect. This Agreement shall (subject to the provisions of Section
1(d) hereof) be binding upon the heirs, executors, administrators, successors
and assigns of the parties hereto.
8. Severability. Each provision of this Agreement will be treated as a separate
and independent clause and unenforceability of any one clause will in no way
impact the enforceability of any other clause. Should any of the provisions of
this Agreement be found to be unreasonable or invalid by a court of competent
jurisdiction, such provision will be enforceable to the maximum extent
enforceable by the law of that jurisdiction.
9. Amendments and Waivers. Subject to applicable law, this Agreement and any of
the provisions hereof may be amended, modified, supplemented or cancelled, in
whole or in part, prospectively or retroactively, in each case by the Committee;
provided that no such action shall adversely affect the Recipient’s material
rights under this Agreement without the Recipient’s consent. The waiver by a
party hereto of a breach by another party hereto of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach by such other party or as a waiver of any other or subsequent breach
by such other party, except as otherwise explicitly provided for in the writing
evidencing such waiver. Except as otherwise expressly provided herein, no
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
10. Counterparts. This Agreement may be executed by .pdf or facsimile signatures
and in any number of counterparts with the same effect as if all signatory
parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.


[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Recipient have caused this Agreement to
be executed on their behalf, by their duly authorized representatives, all on
the day and year first above written.




 
EMERALD EXPOSITIONS EVENTS, INC.
            By:

 
 
  David Gosling
      SVP, General Counsel and Secretary
 







 
RECIPIENT:
         
 
 
Sally Shankland  



[Signature Page to Performance Based Share Award Agreement]

 




